                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  JUSTIN ROBERT CROSS and                          )
  MEGAN J. CROSS,                                  )
                                                   )   Case No. 2:20-cv-46
            Plaintiffs,                            )
                                                   )   Judge Travis R. McDonough
  v.                                               )
                                                   )   Magistrate Judge Christopher H. Steger
  MARTEL AUTOMATION, INC.,                         )
                                                   )
            Defendants.                            )
                                                   )


                                    MEMORANDUM OPINION



            Before the Court is Defendant Martel Automation, Inc.’s (“Martel Automation”) motion

  to dismiss Plaintiffs Justin Robert Cross and Megan J. Cross’s (collectively, “Plaintiffs”)

  complaint as time-barred by the statute of limitations (Doc. 20). For the following reasons,

  Martel Automation’s motion to dismiss will be DENIED.

       I.       BACKGROUND

            On November 27, 2018, Plaintiff Justin Cross was injured while operating a feed hopper

  with an agitator. (Doc. 1, at 3–4.) Plaintiffs filed suit against nonparty Equipements PRB, Inc.

  (“PRB”), who designed and manufactured the feed hopper, on September 30, 2019. (See Doc. 1-

  2 in Case No. 2:19-cv-212; Doc. 9, at 2, in Case No. 2:19-cv-212.)

            PRB filed its answer to Plaintiffs’ complaint on December 9, 2019. (See Doc. 9 in Case

  No. 2:19-cv-212.) In its answer, PRB asserted a number of defenses, including the following:




Case 2:20-cv-00046-TRM-CRW Document 31 Filed 03/25/21 Page 1 of 8 PageID #: 176
                                            FIFTH DEFENSE

            Plaintiffs’ claims against PRB fail to the extent the Feed Hopper was made
            unreasonably dangerous by the unforeseeable alteration, change, improper
            maintenance or abnormal use, by Plaintiffs or by third parties, after the Feed
            Hopper left PRB's control.

                                            SIXTH DEFENSE

            Plaintiffs’ claimed injuries were caused, in whole or in part, by third parties not
            joined in this action.

  (Id. at 9–10.) Martel Automation was not expressly named in any part of PRB’s Answer. (See

  generally Doc. 9 in Case No. 2:19-cv-212.)

            On March 6, 2020, Plaintiffs filed their complaint against Martel Automation alleging

  causes of action for strict products liability, negligence, and failure to warn. (See Doc. 1.)

  Plaintiffs seek relief from Martel Automation alleging that it installed the feed hopper with

  agitator that injured Plaintiff Justin Cross. (Id. at 1–2.) Plaintiffs specifically alleged their

  complaint was timely

            pursuant to Tennessee Code Annotated section 20–1–119 because Equipements
            PRB Inc. invoked the doctrine of comparative fault in its Answer to Plaintiff’s
            Complaint against it in Case No. 2:19-cv-00212-TRM-CRW and put Plaintiff on
            notice that a third party, identified in discovery as Martel Automation, may be at
            fault for its installation of the Feed Hopper and failure to provide warnings and
            guards in the installation of the Feed Hopper.

  (Id. at 3.)

            Martel Automation filed its motion to dismiss on November 30, 2020, arguing that

  Plaintiffs’ claims against them are untimely. (Doc. 20.) The motion to dismiss is now ripe for

  review.

      II.       STANDARD OF LAW

            Rule 8 of the Federal Rules of Civil Procedure requires a plaintiff’s complaint to contain

  “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

                                                      2

Case 2:20-cv-00046-TRM-CRW Document 31 Filed 03/25/21 Page 2 of 8 PageID #: 177
  Civ. P. 8(a)(2). Though the statement need not contain detailed factual allegations, it must

  contain “factual content that allows the court to draw the reasonable inference that the defendant

  is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 8

  “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id.

          A defendant may obtain dismissal of a claim that fails to satisfy Rule 8 by filing a motion

  pursuant to Fed. R. Civ. P. 12(b)(6). On a Rule 12(b)(6) motion, the Court considers not whether

  the plaintiff will ultimately prevail, but whether the facts permit the court to infer “more than the

  mere possibility of misconduct.” Iqbal, 556 U.S. at 679. For purposes of this determination, “all

  well-pleaded material allegations of the pleadings of the opposing party must be taken as true,

  and the motion may be granted only if the moving party is nevertheless clearly entitled to

  judgment.” Tucker v. Middleburg-Legacy Place, 539 F.3d 545, 549 (6th Cir. 2008) (quoting

  JPMorgan Chase Bank, N.A. v. Winget, 510 F.3d 577, 581 (6th Cir. 2007)). This assumption of

  veracity, however, does not extend to bare assertions of legal conclusions, Iqbal, 556 U.S. at 679,

  nor is the Court “bound to accept as true a legal conclusion couched as a factual allegation.”

  Papasan v. Allain, 478 U.S. 265, 286 (1986). A pleading that offers “labels and conclusions” or

  “a formulaic recitation of the elements of a cause of action will not do.” Iqbal, 556 U.S. at 678

  (citing Twombly, 550 U.S. at 555).

          After sorting the factual allegations from the legal conclusions, the Court next considers

  whether the factual allegations, if true, would support a claim entitling the plaintiff to relief.

  Thurman v. Pfizer, Inc., 484 F.3d 855, 859 (6th Cir. 2007). This factual matter must “state a

  claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

  (2007). Plausibility “is not akin to a ‘probability requirement,’ but it asks for more than a sheer

  possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550



                                                     3

Case 2:20-cv-00046-TRM-CRW Document 31 Filed 03/25/21 Page 3 of 8 PageID #: 178
  U.S. at 556). “[W]here the well-pleaded facts do not permit the court to infer more than the mere

  possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader

  is entitled to relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

      III.      ANALYSIS

             The statute of limitations for filing personal-injury lawsuits, including claims relating to

  products liability, is one year. Tenn. Code Ann. § 28-3-104(a)(1). However, Tennessee Code

  Annotated § 20-1-119 provides a ninety-day extension of time to the statute of limitations set

  forth in § 28-3-104(a)(1), and provides in relevant part:

             (a) In civil actions where comparative fault is or becomes an issue, if a defendant
             named in an original complaint initiating a suit filed within the applicable statute
             of limitations . . . alleges in an answer . . . that a person not a party to the suit
             caused or contributed to the injury or damage for which the plaintiff seeks
             recovery, and if the plaintiff’s cause or causes of action against that person would
             be barred by any applicable statute of limitations but for the operation of this
             section, the plaintiff may, within ninety (90) days of the filing of the first answer
             ...:

                    ...

                    (2) Institute a separate action against that person by filing a summons and
                    complaint.

  Id. § 20-1-119(a). “A cause of action brought within ninety (90) days pursuant to [§ 20-1-119]

  shall not be barred by any statute of limitations.” Id. § 20-1-119(b).

             In Plaintiffs’ case against PRB, PRB did not expressly name Martel Automation in its

  answer as a party who caused or contributed to Plaintiffs’ damages. Rather, PRB proffered two

  fairly generic affirmative defenses, wherein PRB asserted that “Plaintiffs’ claimed injuries were

  caused, in whole or in part, by third parties not joined in this action.” (Doc. 9, at 9–10, in Case

  No. 2:19-cv-212.) It wasn’t until Plaintiffs and PRB engaged in discovery that Plaintiffs learned

  of the identity of Martel Automation and brought suit against it. (Doc. 1, at 3.) Whether or not

  § 20-1-119(a) extends the statute of limitations applicable to Plaintiffs’ claims against Martel

                                                       4

Case 2:20-cv-00046-TRM-CRW Document 31 Filed 03/25/21 Page 4 of 8 PageID #: 179
  Automation, then, depends on whether PRB’s affirmative defenses were sufficient to “allege[] in

  an answer . . . that [Martel Automation] contributed to the injury or damage for which [Plaintiffs]

  seek[] recovery.” Tenn. Code Ann. § 20-1-119(a).

          Martel Automation argues that PRB’s affirmative defenses are insufficient to warrant an

  extension of the statute of limitations. More specifically, Martel Automation claims that PRB’s

  answer and defenses were not specific enough to properly name them as a party that contributed

  to Plaintiffs’ injuries. Even if PRB later identified them in a discovery response, Martel

  Automation argues that “such reference to an unidentified third party in an Answer who is only

  later specifically identified in written discovery is still not sufficient to trigger T.C.A. § 20-1-

  119(a).” (Doc. 21, at 5.)

          Tennessee courts have consistently “rejected arguments that narrowly construe [section

  20-1-119] and have applied the statute in a manner consistent with the concepts of fairness and

  efficiency that underlie the comparative fault system.” Austin v. State, 222 S.W.3d 354, 357

  (Tenn. 2007) (citing Browder v. Morris, 975 S.W.2d 308, 312 (Tenn. 1998)); see also Becker v.

  Ford Motor Co., 431 S.W.3d 588, 592 (Tenn. 2014) (“This Court has stated repeatedly that [the

  statute] should not be construed narrowly because it is an integral part of a comparative fault

  system that is built on the concepts of fairness and efficiency.”). Further, “[i]n a diversity action,

  ‘state law defines the nature of [affirmative] defenses, but the Federal Rules of Civil Procedure

  provide the manner and time in which defenses are raised . . . .’” Cherry v. Apple CLK, LLC,

  No. 3:20-cv-176, 2020 U.S. Dist. LEXIS 185143, at *7–8 (M.D. Tenn. Oct. 6, 2020) (citing

  Roskam Baking Co., Inc. v. Lanham Mach. Co., 288 F.3d 895, 901 (6th Cir. 2002)). Under Rule

  8(b) of the Federal Rules of Civil Procedure, a party asserting an affirmative defense is required




                                                     5

Case 2:20-cv-00046-TRM-CRW Document 31 Filed 03/25/21 Page 5 of 8 PageID #: 180
  only to “state in short and plain terms its defenses to each claim asserted against it.” Fed. R. Civ.

  P. 8(b).

             PRB’s comparative-fault defenses satisfy Rule 8(b)’s requirements for asserting an

  affirmative defense. With respect to whether those defenses also invoke an extension of time

  under § 20-1-119, a majority of the Supreme Court of Tennessee rejected Martel Automation’s

  argument. See Bidwell ex rel. Bidwell v. Strait, No. E2018-02211-SC-R11-CV, 2021 Tenn.

  LEXIS 9 (Tenn. 2021). In Bidwell, the plaintiff sought to amend his complaint to add an

  additional defendant under § 20-1-119 after two of the existing defendants asserted generic

  defenses of comparative fault. Id. at *2. The first defendant’s defense stated that “[t]his

  defendant reserves the right . . . to plead the comparative negligence of the decedent or any other

  person or entity, as a proximate or contributing cause of all or a portion of the alleged injuries

  and damages,” but also noted that “[a]t this time, this defendant has no knowledge of any persons

  except parties identified and as set forth in the plaintiff's Complaint to which this doctrine would

  apply.” Id. at *10–11. Similarly, the second defendant stated that, “[s]hould the evidence . . .

  indicate that others, including but not limited to the other parties in this matter, were guilty of

  negligence that caused or contributed to the injuries and damages alleged in the Complaint, if

  any, then [defendant] reserves the right to amend his Answer and to show the same at trial.” Id.

  at *11–12.

             The plaintiff in Bidwell had intended to sue these two defendants along with their

  employers, which he incorrectly named in his original complaint. Id. at *38. The first defendant

  expressly named his correct employer in his answer to the complaint, while the second defendant

  did not. Id. at *38–41. With respect to the second defendant, even though the employer was not




                                                     6

Case 2:20-cv-00046-TRM-CRW Document 31 Filed 03/25/21 Page 6 of 8 PageID #: 181
  specifically named as contributing to Plaintiff’s injuries, the Court nonetheless found that the

  affirmative defense of comparative fault raised in his answer

         provided ‘reasonable notice of a third party claim and, coupled with the
         available . . . discovery tools, the plaintiff had more than adequate
         opportunity and time to discover the third party’s identity’ and to amend his
         complaint to add [the correct employer] as a defendant within the ninety-day
         period Tennessee Code Annotated section 20-1-119 provides.

  Id. at *41 (emphasis added) (citing Romine v. Fernandez, 124 S.W.3d 599, 605 (Tenn. Ct. App.

  2003)). The Court then held that the second defendant’s answer “triggered the application

  of Tennessee Code Annotated section 20-1-119,” because “to hold otherwise would undermine

  the remedial purpose that section 20-1-119 was enacted to serve and frustrate the concepts of

  fairness and efficiency that form the basis of our comparative fault jurisprudence and section 20-

  1-119.” Id. (citing Browder, 975 S.W.2d at 311.)

         In light of the Tennessee Supreme Court’s decision in Bidwell, the Court finds that PRB’s

  failure to expressly name Martel Automation in its answer to Plaintiffs’ complaint does not bar

  the application of § 20-1-119. PRB’s answer, filed on December 9, 2019, alleged a comparative-

  fault defense. PRB later named Martel Automation in discovery responses as possibly bearing

  liability for some or all of Plaintiff’s injuries. Plaintiffs then had ninety days from PRB’s answer

  to institute a second legal action against Martel Automation. As a result, Plaintiff timely filed

  this action on March 9, 2020. Defendants’ motion to dismiss must therefore be denied.1



  1
    The Court declines to address Martel Automation’s reply argument that the content of the
  discovery responses provided to Plaintiffs by PRB was insufficient to give notice that Martel
  Automation could be liable for Plaintiffs’ damages. (Doc. 28, at 7–8.) In evaluating a motion to
  dismiss, a court generally cannot look beyond the complaint and attached exhibits, lest the
  motion be converted to one for summary judgment. See, e.g., United Bhd. of Carpenters &
  Joiners, Dresden Local No. 267 v. Ohio Carpenters Health & Welfare Fund, 926 F.2d 550, 558
  (6th Cir. 1991) (“When a court considers dismissing an action for the legal insufficiency of the
  claim, and matters outside the pleadings are presented to the court and not excluded by it, the
  proceeding must be considered one for summary judgment.”) Plaintiffs brought their complaint
                                                   7

Case 2:20-cv-00046-TRM-CRW Document 31 Filed 03/25/21 Page 7 of 8 PageID #: 182
     IV.      CONCLUSION

           For the foregoing reasons, Martel Automation’s motion to dismiss (Doc. 20) is DENIED.

           SO ORDERED.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




  against Martel Automation on the specific basis that PRB “put Plaintiff on notice that a third
  party, identified in discovery as Martel Automation, may be at fault for its installation of the
  Feed Hopper and failure to provide warnings and guards in the installation of the Feed Hopper.”
  (Doc. 1, at 3.) At this stage, all “well-pleaded material allegations of the pleadings of the
  opposing party must be taken as true.” Tucker, 539 F.3d at 549. Accordingly, the Court cannot
  grant Martel Automation’s motion to dismiss on this basis.
                                                  8

Case 2:20-cv-00046-TRM-CRW Document 31 Filed 03/25/21 Page 8 of 8 PageID #: 183
